                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF KENTUCKY
                  CENTRAL DIVISION at LEXINGTON


HITACHI AUTOMOTIVE SYSTEMS          )
AMERICAS, INC.,                     )
                                    )              Case No.
     Plaintiff,                     )          5:19-cv-184-JMH
                                    )
v.                                  )         MEMORANDUM OPINION
                                    )              AND ORDER
TI AUTOMOTIVE LIGONIER              )
CORPORATION,                        )
                                    )
     Defendant.                     )

                                   ***

     This matter comes before the Court upon Plaintiff Hitachi

Automotive   Systems   Americas,   Inc.’s   (“Hitachi”)   Motion   for

Temporary, Preliminary, and Permanent injunctive Relief [DE 3]

requesting the Court order TI Automotive Ligonier Corporation

(“TI”) to immediately resume production and shipment of certain

parts pursuant to revised design specifications. [DE 3-1, at 20-

21]. On April 26, 2019, the Court denied Hitachi’s Motion [DE 3],

insofar as it pertains to the request for a temporary restraining

order, set the request for a preliminary injunction for a May 1,

2019 motion hearing, and directed the Parties to file briefs in

support of their respective positions. [DE 9]. Having reviewed

Hitachi’s Motion [DE 3] and the Parties’ respective briefs [DE 15;

DE 16] and heard the Parties oral arguments during the May 1, 2019

motion hearing, and being otherwise sufficiently advised, the
Court will deny Hitachi’s Motion for Temporary, Preliminary, and

Permanent Injunctive Relief [DE 3].

                                               FACTUAL AND PROCEDURAL BACKGROUND

              Hitachi Automotive manufactures automotive systems for major

automotive manufacturers. [DE 3-1, at 3]. To that end, Hitachi has

multiple contracts with TI for the supply of automotive parts. Id.

Two of those requirement contracts appear to be relevant to the

instant Motion [DE 3].

              On February 26, 2016, the parties entered into Requirements

Contract No. B015833 (“Gen-1 Requirements Contract”) where TI

agreed to manufacture and supply 100% of Hitachi’s requirements

for Gen-1 LFY LH Rail parts. [DE 3-1, at 4; DE 3-2, at 2]. Then,

on August 4, 2016, the Parties entered into Requirements Contract

No. B015894 (“.675T Requirements Contract”) where TI agreed to

manufacture and supply 100% of Hitachi’s requirements for .675T

Bare Fuel Rail parts. [DE 3-1, at 4; DE 3-3 at 2]. Hitachi asserts

that both parts are critical components in Hitachi’s fuel rail

systems.1

              A “special note” at the bottom of the contracts expressly

limits the requirements contracts to the terms stated in the

contracts themselves “and the terms and conditions of purchase set


                                                            
1 The Court will refer to the Gen-1 Rail parts and the .675T Bare
Fuel parts as “the parts” collectively and the two parts connected
together as “the part.” Similarly, the Court will refer to the
requirements contracts collectively as “the contracts.”
                                                               2 
 
forth in Hitachi Automotive Systems Americas, Inc.’s, Supplier

Handbook.” See [DE 3-2; DE 3-3 (emphasis omitted)]. Pursuant to

the terms and conditions, time is of the essence, and TI is

obligated to manufacture and deliver the parts to Hitachi on the

delivery   date,   in   conformity      with   specific   engineering

requirements, and for the contractually agreed price certain per

part. [DE 3-1, at 5].

     But the present dispute relevant to this Motion [DE 3] is

about design changes to the parts that Hitachi claims it is

contractually permitted to make. Section 15.9 of the terms and

conditions states the following:

     These terms may be modified only in writing signed by
     authorized representatives of buyer and supplier.
     However, buyer may, at any time, by written change order,
     make changes in: . . . (B) the drawings, designs or
     specifications applicable to the goods or services
     covered by this order. . . . If such changes materially
     affect   the  time   for   performance,   the   cost   of
     manufacturing the goods, or the costs of furnishing
     services, buyer will make an equitable adjustment in the
     purchase price or the delivery schedule or both. Any
     dispute with respect to an equitable adjustment shall
     not relieve seller of its obligation to perform in
     accordance with a written change order.

[DE 3-4, at 11].

     According to Hitachi, in November 2018, General Motors (“GM”)

mandated a change in specifications pertaining to the parts at

issue through an Engineering Work Order (“EWO”). [DE 3-1, at 6].

To effectuate these mandated changes, Hitachi claims that on

December 13, 2018, it notified TI of the requested specification

                                   3 
 
changes. Id. According to Hitachi, the Parties worked together for

several months to implement the EWO change and eventually reached

a solution to the specification change that was ready to be

submitted to GM for testing and approval. Id.

              Subsequently, Hitachi claims that they submitted a request

for quotes to TI regarding additional costs for the parts based on

the change in specifications.2 Id. Hitachi claims that TI only

responded to the request for quote for the .675T Bare Fuel Rail

parts, as evidenced by an email from Scott Hacias, Senior Manager

of Business Development at TI, and that the offered quote was 11%

higher than the original price per part. [DE 3-1, at 7; DE 3-5, at

4-5]. Also, Hacias’s email provided a lead time for the prototype

of six to seven weeks and a production lead time of fourteen weeks.

[DE 3-5, at 4-5].

              On April 8, 2019, Anne Wells, a Hitachi Procurement Manager,

followed-up on the quoted price, stating in part:

              GM is pushing hard for a cost breakdown for quotes (see
              summary below).

                   The quote is much higher than expected and we need
              a cost breakdown to better understand the cost drivers
              so that we can better explain.



                                                            
2 Hitachi sent an email inviting TI to offer a quote for one of
the parts, apparently the .675T Bare Fuel Rail, on April 2, 2019.
See [DE 3-5 at 5-6]. Hitachi claims they also sent an offer for
quote for the Gen-1 Rail parts on March 25, 2019, but there is no
apparent objective proof of this offer in the record before the
Court.
                                                               4 
 
          It seems they are unwilling to wait until Scott’s
     return next week and have demanded that we escalate which
     is the cause for this email. If there any way you would
     have someone that could support us in completing the
     attached worksheet in support of the submitted quote?

[DE 3-5, at 3-4].

     Then, relations apparently soured. In response to Hitachi’s

request for a cost breakdown, Todd Pontillo, a TI employee,

responded to Wells’s email and said the following:

          As a general matter, Hitachi has not demonstrated
     any willingness to work with, or have a collaborative or
     cooperative partnership with, TI. As such, TI is not
     interested in expanding our commercial relationship with
     Hitachi in any way.

          TI withdraws its prior engineering estimate for
     this new product design/specification and will not be
     providing any further estimates or quotes. Instead, we
     are only willing to supply the product in accordance
     with current contract specifications.

[DE 3-5, at 3].

     On April 11, 2019, Wells responded, saying in relevant part:

     I am sure you are aware that this is not an expansion of
     business, however, it is for contracted business that TI
     Automotive is currently providing.

          The change is directed by the OEM and our Terms and
     Conditions clearly allow Hitachi to do so.

     We have made multiple attempts to provide TI with the
     opportunity to provide costs associated with the
     customer directed engineering change.

          If Hitachi does not receive updated cost that
     accurately detail the change, we will be forced to assume
     that TI has no cost impact and will take necessary steps
     to implement.



                                5 
 
            Your response is appreciated by the COB today, as
       GM has become very impatient due to the lack of response
       from TI Automotive.

[DE 3-5, at 2]. It does not appear that TI responded to Wells’s

April 11th email. Hitachi claims that it uploaded the revised

specification drawings on the supplier portal on April 17, 2019.

[DE 3-1, at 7].

       Next, on April 19, 2019, Hitachi sent a demand letter to TI

asserting    that    TI    was    refusing    to   supply   parts   that     it   was

contractually obligated to supply and requesting assurance of

compliance by noon on Monday, April 22, 2019. [DE 3-6, at 2-4].

In response, TI sent a letter dated April 23, 2019, claiming that

the new design specification requested by Hitachi constituted a

new part for which there was no requirements contract in place.

[DE 3-7, at 2]. Additionally, TI stated that it “would prefer to

resolve     this    matter   amicably    without      further   escalation,       if

possible. To that end, and as a sign of good faith, TI Ligonier is

prepared to engage in further dialogue with Hitachi in an effort

to reach a resolution.” Id. TI stated that “[a]ny resolution will

need   to   include       steel   surcharges,      steel    tariffs,   and    other

commercial issues.” Id. Finally, TI asserted that Hitachi was in

breach for failure to pay steel surcharges and tariffs and asserted

that “TI Ligonier cannot afford and is not obligated to continue

taking on this significant and growing financial risk.” Id. at 2-

3].

                                         6 
 
       On April 25, 2019, Hitachi filed a Verified Complaint [DE 1]

in the above-captioned action claiming TI Ligonier had breached

the contracts by refusing to take necessary steps to supply parts

that   comply   with   the    safety    critical    design   specifications

supplied by Hitachi, for failing to sort certain parts, and for

failure to attend weekly quality assurance meetings. [DE 1, at 11-

12].   Hitachi’s   Verified     Complaint   [DE    1]   seeks   declaratory

judgment and specific performance. [Id. at 12-16].

       On April 25, 2019, Hitachi filed the present Motion [DE 3]

requesting a temporary restraining order, preliminary injunction,

and    permanent   injunction   ordering    TI     to   immediately   resume

production and shipment of the Gen-1 LFY LH rail parts and the

.675T Bare Fuel Rail parts. [DE 3]. On April 26, 2019, the Court

denied Hitachi’s Motion [DE 3], insofar as it pertains to Hitachi’s

request for a temporary restraining order, set the request for

preliminary injunction for a May 1, 2019 motion hearing, and

allowed the Parties to file briefs in support of their respective

positions on or before April 30, 2019. [DE 9]. On April 30, 2019,

both Hitachi and TI filed briefs pertaining to Hitachi’s request

for a preliminary injunction. [DE 15; DE 16]. On May 1, 2019, the

Court held the previously mentioned motion hearing, found Hitachi

was not entitled to a preliminary injunction because the alleged

revised design specifications of the current parts are, in fact,



                                       7 
 
new parts, and explained to the Parties that this separate Order

elaborating on the Court’s findings would be entered. [DE 17].

                          STANDARD OF REVIEW

     When a party seeks a preliminary injunction, the Court must

consider the following four (4) factors: (1) whether the movant

has shown a strong likelihood of success on the merits; (2) whether

the movant would suffer irreparable injury without the injunction;

(3) whether issuance of the injunction would cause substantial

harm to others; and (4) whether the public interest would be served

by the issuance of the injunction. See Certified Restoration Dry

Cleaning Network, LLC v. Tenke Corp., 511 F.3d 535, 542 (6th Cir.

2007); see also Stein v. Thomas, 672 F. App’x 565, 569 (6th Cir.

2016). These are “factors to be balanced, not prerequisites that

must be met.” Tenke Corp., 511 F.3d at 542. For example, where a

party makes “an extremely strong showing of irreparable harm” they

are “not required to make as strong a showing of a likelihood of

success on the merits.”   Stein, 672 F. App’x at 569. “A preliminary

injunction is an extraordinary remedy which should be granted only

if the movant carries his or her burden of proving that the

circumstances clearly demand it.” Overstreet v. Lexington-Fayette

Urban County Government, 305 F.3d 566, 573 (6th Cir. 2002) (citing

Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000)). The

relevant factors are considered below.



                                  8 
 
                               DISCUSSION

        A. HITACHI’S LIKELIHOOD OF SUCCESS ON THE MERITS

     Hitachi has not shown that it is likely to succeed on the

merits. While no single factor is controlling when determining

whether a preliminary injunction should issue, “a finding that

there is simply no likelihood of success on the merits is usually

fatal.” Gonzales v. National Bd. of Medical Examiners, 225 F.3d

620, 625 (6th Cir. 2000) (citing Michigan State AFL–CIO v. Miller,

103 F.3d 1240, 1249 (6th Cir. 1997)). Having reviewed the Parties’

Briefs [DE 15; DE 16] and heard their oral arguments regarding

Hitachi’s request for a preliminary injunction, the Court finds

that Hitachi’s requested changes to the part are not merely

revisions to the currently existing part. Instead, the part is a

new part that TI has no obligation to produce absent a contractual

agreement to do so.

     Specifically, based on the comparison illustration of the

current part and the new part provided by TI at the May 1, 2019

Motion Hearing, the thread depth must increase by 1.26 millimeters,

the cone surface must undergo a substantial reduction to prevent

leaks, and the diameter of the through hole must greatly increase.

Even a cursory glance at the comparison illustration reveals the

difference   between   the   current    part   and   the   new   part   is   so

significant that it cannot be described as a mere revision.



                                   9 
 
      Moreover, Hitachi labeled the two pieces of the new part with

new part numbers. The current parts are labeled HL500706 and

HL500777, and the new parts are labeled HL500935 and HL500941. [DE

15, at 7]. At the May 1, 2019 Motion Hearing, Hitachi argued the

new part numbers are not indicative of the parts being new because

Hitachi gives all its revised parts new part numbers to allow

workers to track which part is which, so they do not use the wrong

part during assembly. Hitachi asserted that without a new part

number, it would be easy for a worker to mistake the current part

for the new part. The Court finds this argument unavailing. First,

the   changes   to   the    cone   surface   and    through   hole    alone    are

different enough that it would be difficult to mistake the current

part for the new part. Second, whether Hitachi customarily gives

new   part   numbers   to    revised   parts   is    immaterial      because    as

discussed previously herein, the two pieces to the new part not

only have new part numbers, but based on the alterations to the

part, it is, indeed, a new part with pieces that have new part

numbers.

      For the foregoing reasons, Hitachi is unlikely to succeed on

the merits. The Verified Complaint [DE 1] includes claims of breach

of contract, declaratory judgment, and specific performance, which

are all related to TI’s alleged failure to perform its obligations

under the contracts by failing to take the steps necessary to

supply the parts. However, there is no contractual agreement

                                       10 
 
regarding     the   new   parts,   so   TI    could    not   have   breached   the

contract. Furthermore, without a contractual agreement between the

Parties, the Court cannot order TI to make parts that it has not

agreed to make. Accordingly, based on the foregoing analysis,

Hitachi has failed to provide sufficient proof to demonstrate a

substantial likelihood of success on the merits. As a result, the

first factor weighs in favor of denying Hitachi’s request for a

preliminary injunction.

              B. IRREPARABLE INJURY WITHOUT THE INJUNCTION

       Hitachi has failed to submit proof that it will suffer

irreparable injury without some injunctive relief from this Court.

“Irreparable harm is generally defined as harm that cannot be fully

compensated by monetary damages.” Wilson v. Bd. Of Educ. Of Fayette

Cty., 2015 WL 4397152 (E.D. Ky. July 16, 2015) (citing Overstreet,

305 F.3d at 578). “[T]he harm alleged must be both certain and

immediate, rather than speculative or theoretical.” Mich. Coal. Of

Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 154

(6th   Cir.   1991)   (citation     omitted).     “[The]     standard   requires

plaintiffs     seeking     preliminary        relief    to    demonstrate      that

irreparable injury is likely in the absence of an injunction.”

Winter v. Nat’l Res. Def. Council, Inc., 555 U.S.C 7, 22 (2008)

(citations omitted). Hitachi argues that the irreparable harm

without an injunction would include harm to Hitachi, its employees,



                                        11 
 
its customers, and General Motors (“GM”), who relies on Hitachi

for fuel rail systems. [DE 3].

        The Court understands that if TI does not deliver the new

parts    to   Hitachi    that,    in   turn,       Hitachi     will   be   unable   to

manufacture     and     deliver   parts       to    GM   and    potentially    other

automotive manufacturers, which could delay GM’s manufacturing

processes. Additionally, any delay in production of the fuel rail

systems may potentially result in Hitachi suffering from a loss of

good will with GM, which would also constitute irreparable harm.

The Sixth Circuit and district courts have found that such harm is

irreparable. See TRW, Inc. v. Indus. Sys. Assocs. Inc., 47 F. App’x

400 (6th Cir. 2002) (per curiam) (finding irreparable harm where

an automobile component supplier would have to shut down its

operations); Basicomputer Corp. v. Scott, 973 F.2d 507, 512 (6th

Cir. 1992) (“The loss of customer goodwill often amounts to

irreparable injury because the damages flowing from such losses

are difficult to compute.”); Stryker Corp. v. Bruty, No. 1:13-cv-

288, 2013 WL 1962391, at *6 (W.D. Mich. May 10, 2013).

        However, the irreparable harm Hitachi allegedly faces is not

TI’s fault, it is not TI’s responsibility to prevent that harm,

and it is not immediate. Arguably, the potential irreparable harm

is neither party’s fault. Without an agreement, TI is not obligated

to manufacture and produce new parts to rectify Hitachi’s present

issue, which is the leaking of the current parts that are connected

                                        12 
 
to the fuel rail assemblies. The issue is that the current parts,

which the Parties previously agreed were functional, turned out to

be ineffective and unsafe because they allow fuel to leak. It does

not appear either Hitachi or TI had reason to believe the current

parts would cause a leak. While the Court understands Hitachi’s

urgency in getting new parts to meet GM’s demands, Hitachi and TI

are going to have to sit down and come to an agreement about the

new parts, which TI asserts it is willing to do. Unfortunately,

the turnaround time on the new parts may not be what Hitachi

desires, but that is something the Parties will have to discuss in

negotiations. Furthermore, since the Parties have not even agreed

to make the new parts, and it would take TI at least twenty-one

(21) weeks to have the new parts ready for production, the alleged

irreparable harm is not immediate. The Court finds Hitachi will

not suffer irreparable harm due to TI’s alleged conduct.

         C. SUBSTANTIAL HARM TO OTHERS AND PUBLIC INTEREST

     Regarding the potential for substantial harm to other parties

that are not parties to this lawsuit, the Court finds there is no

injunctive relief available that would prevent the possibility of

harm to third-parties. While production delays at Hitachi may

result   in   production   delays     at    GM     and   other    automotive

manufacturers,   injunctive   relief       is    not   helpful.   Without   a

contract for the new parts, the Court is unable to require TI to

make the new parts Hitachi needs, and the amount of time needed

                                    13 
 
for production and testing would likely be insufficient to prevent

delays. Again, the only thing Hitachi can do to either prevent or

shorten production delays is to come to an agreement with TI for

the new parts.

     As previously stated in the Court’s April 26, 2019 Memorandum

Opinion and Order [DE 9] denying Hitachi’s request for a temporary

restraining order, “[T]he public interest is best served in this

instance by holding the parties to the terms of their agreement.”

[DE 9, at 16 (citing Tenke Corp., 511 F.3d at 551 (ruling that

holding Defendants to the terms of their agreement weighed in favor

of injunctive relief))]. However, in the present case, there is no

agreement for the new parts Hitachi requests the Court order TI to

produce, so the Court cannot hold the Parties to the terms of the

nonexistent contract. Ordering TI to produce something it has no

contractual obligation to produce would go against the public

interest and runs afoul of the the right to contract.

                               CONCLUSION

     Based on the foregoing reasons, Hitachi has failed to show

that it is likely to succeed on the merits, that the absence of

injunctive relief will result in either irreparable harm to Hitachi

or substantial harm to others, and that the public interest weighs

in   favor     of   granting   Hitachi   a   preliminary   injunction.

Accordingly,



                                   14 
 
     IT   IS   ORDERED   that   Plaintiff   Hitachi   Automotive   Systems

Americas, Inc.’s Motion for Temporary, Preliminary, and Permanent

injunctive Relief [DE 3] is DENIED in its entirety.

     This the 6th day of May, 2019.




                                    15 
 
